DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kooi (US PG Pub 2003/0005715) in view of Vehr et al. (US PG Pub 2018/0001739)
In re Claim 1, Kooi discloses a system for cooling a storage area of a vehicle (Paragraph [0002]), comprising; a refrigeration system (Paragraph [0003]) configured to cool the one or more eutectic plates; an electrical system configured to receive electrical power from a mains power supply and supply electrical power to the refrigeration system (Paragraphs [0004]-[0006]); a variable displacement hydraulic pump (Item 2 and Paragraphs [0010] and [0026]) having an input shaft (3) for being driven by an engine of the vehicle (Paragraph [0023]); and a generator configured to receive hydraulic fluid from the hydraulic pump ((Paragraph [0025]), generate electrical power in response thereto and supply the electrical power to the refrigeration system (Paragraph [0028]); wherein the hydraulic pump is configured to reduce the volume of hydraulic fluid that it supplies to the generator for each rotation of the input shaft, as the rotational speed of the input shaft increases (Paragraph [0027], the prior art aims to keep the fluid flow from the hydraulic pump constant, and since the hydraulic pump is powered by the engine, it would be obvious that in a situation where engine speed increases sharply, the volume of hydraulic fluid supplied from the hydraulic pump would have to be reduced to keep fluid flow constant).
Kooi does not explicitly disclose one or more eutectic plates for cooling the storage area.
However Vehr discloses the use of eutectic plates (268) within a refrigerated space (128) for the purpose of cooling said space (paragraph [0063])
Therefore it would have been obvious to modify the system disclosed by Kooi with the eutectic plates disclosed by Vehr in order to properly cool the refrigerated space.
In re Claim 2, Kooi/Vehr discloses a system of claim 1, wherein the hydraulic pump is configured to vary the volume of hydraulic fluid that it supplies to the generator for each rotation of the input shaft with an inversely proportional relationship to the rotational speed of the input shaft (Kooi, Paragraph [0027], the prior art aims to keep the fluid flow from the hydraulic pump constant, and since the hydraulic pump is powered by the engine, it would be obvious that in a situation where engine speed increases sharply, the volume of hydraulic fluid supplied from the hydraulic pump would have to be reduced to keep fluid flow constant).
In re Claim 3, Kooi/Vehr discloses a system of claim 1, wherein the generator is configured to supply electrical power to the refrigeration system at substantially the same voltage and/or frequency as that which is supplied to the refrigeration system when said electrical system is connected to the mains power supply (paragraphs [0004] and [0015]).
In re Claim 4, while Kooi/Vehr do disclose a variable displacement hydraulic pump, they do not explicitly disclose a system of claim 1, wherein the hydraulic pump comprises a piston configured to displace hydraulic fluid in a hydraulic fluid conduit when the input shaft is rotated, and is configured to vary an amount of displacement of hydraulic fluid in the hydraulic fluid conduit per revolution of the input shaft by varying an amount of displacement of the piston per revolution of the input shaft.  However the use of a piston within a variable displacement hydraulic pump is a well known configuration in the art and would have been obvious to implement for one having skill in the art in order to more accurately control the pump displacement.
In re Claim 5, Kooi/Vehr discloses a system of claim 1, wherein the refrigeration system is configured to cool the one or more eutectic plates by circulating a refrigerant through a conduit in the one or more eutectic plates and/or a conduit in contact with an outside surface of the one or more eutectic plates (Vehr, Paragraph [0063]).
In re Claim 6, Kooi/Vehr discloses a system of claim 1, comprising one or more temperature sensors for sensing a temperature of the one or more eutectic plates and/or a temperature of a storage area of a vehicle (Vehr, Paragraph [0078]).
In re Claim 7, Kooi/Vehr discloses a system of claim 6, comprising a controller configured to control whether electrical power is supplied from the generator to the refrigeration system so as to cool the eutectic plates based on a comparison of a temperature sensed by the one or more temperature sensors with one or more temperature set-points (Kooi, Paragraphs [0023]-[0028]).
In re Claim 8, Kooi/Vehr discloses a system of claim 7, wherein the controller is configured to control whether the generator receives hydraulic fluid from the hydraulic pump based on the comparison of a temperature sensed by the one or more temperature sensors with the one or more temperature set-points (Kooi, Paragraphs [0023]-[0028]).
In re Claim 9, Kooi/Vehr discloses a system of claim 1, configured such that when the generator is not generating electrical power, the input shaft is allowed to rotate without causing displacement of hydraulic fluid in the hydraulic pump (Kooi, Paragraphs [0023]-[0028]).
In re Claim 10, Kooi/Vehr discloses a vehicle comprising: the system of claim 1; said storage area; and an engine for moving said vehicle; wherein the engine is mechanically coupled to said input shaft of the hydraulic pump (Kooi, Paragraph [0023]).
In re Claim 11, Kooi/Vehr discloses a method of cooling the storage area of the vehicle of claim 10, the method comprising: (ii) when the vehicle is mobile: using the engine of the vehicle to rotate the input shaft; supplying hydraulic fluid from the hydraulic pump to the generator, the generator generating electrical power in response thereto and supplying the electrical power to the refrigeration system so as to cool the one or more eutectic plates; wherein the hydraulic pump reduces the volume of hydraulic fluid that it supplies to the generator for each rotation of the input shaft, as the rotational speed of the input shaft increases (Kooi, Paragraphs [0023]-[0028]) and Vehr paragraph [0063]).
Kooi/Vehr do not explicitly disclose (i) when the vehicle is stationary: connecting a mains power supply to the electrical system, and supplying electrical power from the mains power supply to the refrigeration system so as to cool the one or more eutectic plates.
However changing the power supply from on board to an external electric power supply when stationary is known in the art and would have been obvious to one having ordinary skill for the purpose of reducing wear on the vehicle power supply while docked/stationary.
In re Claim 12, Kooi/Vehr discloses a method of claim 11, comprising reducing the volume of hydraulic fluid that the hydraulic pump supplies to the generator in response to the rotational speed of the input shaft increasing (Kooi, Paragraph [0027], the prior art aims to keep the fluid flow from the hydraulic pump constant, and since the hydraulic pump is powered by the engine, it would be obvious that in a situation where engine speed increases sharply, the volume of hydraulic fluid supplied from the hydraulic pump would have to be reduced to keep fluid flow constant).
In re Claim 13, Kooi/Vehr discloses a method of providing a vehicle by installing the system of claim 1 in the vehicle, the method comprising: providing said storage area with the one or more eutectic plates; providing the vehicle with the generator, the hydraulic pump, the refrigeration system and the electrical system; mechanically coupling said engine to the input shaft; fluidly coupling the hydraulic pump to the generator; and electrically coupling the generator to the refrigeration system (see rejections of claims 1 and 5 above).
In re Claim 14, Kooi/Vehr discloses a system for cooling a storage area of a vehicle, comprising: one or more cooling blocks for cooling the storage area; a refrigeration system configured to cool the one or more cooling blocks; an electrical system configured to receive electrical power from a mains power supply and supply electrical power to the refrigeration system; a variable displacement hydraulic pump having an input shaft for being driven by an engine of the vehicle; and a generator configured to receive hydraulic fluid from the hydraulic pump, generate electrical power in response thereto and supply the electrical power to the refrigeration system; wherein the hydraulic pump is configured to reduce the volume of hydraulic fluid that it supplies to the generator for each rotation of the input shaft, as the rotational speed of the input shaft increases (see rejection of claims 1, 2 and 5 above).
In re Claim 15, Kooi/Vehr discloses a system of claim 14, wherein the refrigeration system is configured to cool the one or more cooling blocks by circulating a refrigerant through a conduit in the one or more cooling blocks and/or a conduit in contact with an outside surface of the one or more cooling blocks (see rejection of claims 5-8 above).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIZO BINDA VILAKAZI whose telephone number is (571)270-3926. The examiner can normally be reached 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phutthiwat Wongwian can be reached on 571-270-5426. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SIZO B VILAKAZI/Primary Examiner, Art Unit 3747